             Case 1:20-cv-10634-LTS Document 1 Filed 03/30/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 ANTONIO GONCALVES,
                                                    CIVIL ACTION NO.
                    Plaintiff,

        v.                                          REMOVED FROM THE SUPERIOR
                                                    COURT OF BRISTOL COUNTY,
 REINHART FOODSERVICE, L.L.C.                       COMMONWEALTH OF
 GERALD MCFALL, and TIMOTHY                         MASSACHUSETTS
 CONWAY,                                            CASE NO. 2073CV00174

                    Defendants.



    DEFENDANTS REINHART FOODSERVICE, L.L.C., GERALD MCFALL, AND
              TIMOTHY CONWAY’S NOTICE OF REMOVAL

      Defendants Reinhart Foodservice, L.L.C. (“Reinhart”), Gerald McFall (“Defendant

McFall”), and Timothy Conway (“Defendant Conway”) (collectively “Defendants”) by and

through their attorneys, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, file this Notice of Removal

with respect to the above captioned case, which was filed and currently is pending in the Superior

Court of Bristol County, Commonwealth of Massachusetts, Civil Action No. 2073-cv-00174. In

support of their Notice of Removal, Defendants state as follows:

                             BACKGROUND AND TIMELINESS

       1.       On or about March 5, 2020, Plaintiff Antonio Goncalves (“Plaintiff”) filed his

Complaint in the Superior Court of Bristol County, Commonwealth of Massachusetts, titled,

Antonio Goncalves v. Reinhart Foodservice, LLC, Gerald McFall, and Timothy Conway, Civil

Action No. 2073-cv-00174 (the “State Court Action”).




                                                1
             Case 1:20-cv-10634-LTS Document 1 Filed 03/30/20 Page 2 of 6




       2.       Defendant’s counsel agreed to accept service of Plaintiff’s petition on March 6,

2020. A copy of all “summons, pleadings and orders” received by Defendants in the state court

action is attached as Exhibit A. See 28 U.S.C. § 1446(a).

       3.       Because Defendants have filed this Notice of Removal within thirty days of receipt

of the complaint, this Notice of Removal is timely. See 28 U.S.C. § 1446(b); see Murphy Bros.,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-55 (1999).

            THE CASE IS REMOVABLE BASED ON DIVERSITY JURISDICTION

       4.       Pursuant to 28 U.S.C. § 1332(a), “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.” 28 U.S.C.

§ 1332(a).

       5.       In this case, the requirements of 28 U.S.C. § 1332(a) have been met because, as set

forth below, there is complete diversity of citizenship among the parties and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       The Parties Are Diverse

       6.       There is complete diversity of citizenship between Plaintiff and Defendants.

       7.       As stated in the Complaint, Plaintiff resides in the Commonwealth of

Massachusetts, and is therefore a citizen and resident of the Commonwealth of Massachusetts.

See Exhibit A, Compl. ¶ 1.

       8.       Section 1332 defines corporate citizenship as follows: “a corporation shall be

deemed to be a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business[.]” 28 U.S.C. § 1332(c).




                                                  2
             Case 1:20-cv-10634-LTS Document 1 Filed 03/30/20 Page 3 of 6




       9.       A corporation’s principal place of business is the place where the corporation’s

officers direct, control, and coordinate the corporation’s activity, and, in practice, that place

“should normally be the place where the corporation maintains its headquarters.” Hertz Corp. v.

Friend, 559 U.S. 77, 92-93 (2010).

       10.      Named Defendant Reinhart Foodservice, L.L.C. is a limited liability company

organized under the laws of the State of Delaware with its principal place of business in Virginia.

(See Exhibit B, Affidavit of Michelle M. Benton, at ¶ 3).

       11.      Defendant McFall resides in Virginia, and is therefore a citizen and resident of

Virginia.

       12.      Defendant Conway resides in Wisconsin, and is therefore a citizen and resident of

Wisconsin.

       13.      Because Plaintiff is a citizen of a different state than each Defendant, this case is

between “citizens of different States” and the parties are diverse. 28 U.S.C. § 1332(a), (c). Thus,

complete diversity between Plaintiff and Defendants exists. See Ezekiel v. Jones Motor Co., 377

F. Supp. 273, 275 (D. Mass. 1974) (“This Court has original jurisdiction of this case under

28 U.S.C. § 1332 only if all defendants are of citizenship diverse to that of the plaintiff.”).

       The Amount In Controversy Exceeds $75,000.

       14.      “The amount in controversy is calculated based on ‘the state of the complaint at the

time of removal.’” Williams v. Toys “R” Us - Delaware, Inc., No. CV 15-13943-MLW, 2016 WL

5723588, at *1 (D. Mass. Sept. 28, 2016) (citing Magerer v. John Sexton & Co., 912 F.2d 525,

529 (1st Cir. 1990)).

       15.      It is well settled that in determining whether a complaint meets the amount in

controversy threshold of 28 U.S.C. § 1332(a), a court should consider the aggregate value of a



                                                  3
             Case 1:20-cv-10634-LTS Document 1 Filed 03/30/20 Page 4 of 6




plaintiff’s claims for damages. See, e.g., Bell v. Preferred Life Assurance Soc’y, 320 U.S. 238,

241 (1943) (amount in controversy requirement met if plaintiff “might recover,” inter alia, award

of actual and punitive damages in excess of amount in controversy requirement).

       16.      Plaintiff asserts common law claims and a claims under M.G.L. ch. 151B for

alleged unpaid and future lost wages totaling $100,000.00. Exhibit A, Civil Action Cover Sheet.

Plaintiff also seeks to recover emotional distress damages, punitive damages, reasonable attorney’s

fees, and costs. Exhibit A, Compl., at 4. Thus, Plaintiff meets the $75,000 requirement for

proceeding before this court on diversity grounds.1

       17.      Because this action is between citizens of different states and the amount in

controversy clearly exceeds the sum or value of $75,000, exclusive of interest and costs, this Court

has original jurisdiction over this action pursuant to 28 U.S.C. § 1332. Accordingly, this action is

removable to this Court pursuant to 28 U.S.C. § 1441(a).

                                      VENUE AND NOTICE

       18.      Removal is appropriate “to the district court of the United States for the district and

division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant to

28 U.S.C. § 101, this Court embraces the Superior Court of Bristol County, Commonwealth of

Massachusetts. Accordingly, this Court is the appropriate venue for removal of this action.

28 U.S.C. § 1441(a).


1
  In providing an assessment of Plaintiff’s claims for purposes of establishing diversity jurisdiction,
Defendants make no concession of liability and no concession that Plaintiff is owed any damages.
Amoche v. Guarantee Tr. Life Ins. Co., 556 F.3d 41, 51 (1st Cir. 2009) (“The question is not what
damages the plaintiff will recover, but what amount is ‘in controversy’ between the parties. That
the plaintiff may fail in its proof, and the judgment be less than the threshold (indeed, a good
chance that the plaintiff will fail and the judgment will be zero) does not prevent removal.”).
Defendants dispute that Plaintiff is entitled to any recovery in this matter and disputes Plaintiff’s
allegations regarding any alleged unpaid wages.


                                                  4
              Case 1:20-cv-10634-LTS Document 1 Filed 03/30/20 Page 5 of 6




        19.      Prompt written notice of this Notice of Removal has been sent to Plaintiff through

his counsel, and to the Clerk of Court for the Superior Court of Bristol County, Commonwealth of

Massachusetts, as required by 28 U.S.C. § 1446(d). A copy of this notice is attached hereto as

Exhibit C.

                                           CONCLUSION

        20.      Based on the foregoing, this Court has original jurisdiction over this action pursuant

to 28 U.S.C. § 1332; therefore, the Court properly may exercise jurisdiction over this lawsuit.

28 U.S.C. §§ 1441(a).

        21.      Defendants submit this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff, without conceding that Plaintiff has pleaded claims upon which relief

can be granted, and without admitting that Plaintiff is entitled to any monetary or equitable relief

whatsoever (or that the damages he seeks may be properly sought).

        22.      Should Plaintiff seek to remand this case to state court, Defendants respectfully ask

that they be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides remand is proper, Defendants respectfully request that the

Court retain jurisdiction and allow Defendants to file a motion asking this Court to certify any

remand order for interlocutory review by the First Circuit Court of Appeals, pursuant to 28 U.S.C.

§ 1292(b).

        WHEREFORE, Defendants Reinhart Foodservice, L.L.C., Gerald McFall, and Timothy

Conway submit that this action is properly removable based on diversity jurisdiction and

respectfully shows that the above-described action pending against it has been removed to the

United States District Court for the District of Massachusetts. Defendants also request all other

relief, at law or in equity, to which they justly are entitled.



                                                    5
          Case 1:20-cv-10634-LTS Document 1 Filed 03/30/20 Page 6 of 6




Dated: March 30, 2020                       Respectfully submitted,

                                            DEFENDANTS REINHART FOODSERVICE,
                                            L.L.C., GERALD MCFALL, and TIMOTHY
                                            CONWAY.

                                            By Their Attorneys,

                                            /s/ Kristin G. McGurn
                                            Kristin G. McGurn (BBO No. 559687)
                                            kmcgurn@seyfarth.com
                                            Shannon M. Berube (BBO No. 690974)
                                            sberube@seyfarth.com
                                            SEYFARTH SHAW LLP
                                            Two Seaport Lane, Suite 300
                                            Boston, MA 02210-2028
                                            TEL: 617-946-4800
                                            FAX: 617-946-4801


                               CERTIFICATE OF SERVICE

        I hereby certify that on March 30, 2020, a true copy of Defendants Notice of Removal was
filed through the Court’s ECF system. Paper and electronic copies were also delivered to all
counsel of record not current registered to receive ECF notices in this matter.

                                            /s/ Kristin G. McGurn
                                            Kristin G. McGurn




                                               6
